UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-30266




                  ENERGY DEVELOPMENT CORPORATION
                               Plaintiff-Appellee

                              VERSUS

       MICHAEL X. ST. MARTIN; VIRGINIA RAYNE ST. MARTIN;
          QUALITY ENVIRONMENTAL PROCESSES, INC.
                              Defendant-Appellants

       THE LOUISIANA LAND AND EXPLORATION COMPANY
                              Defendant - Counter Plaintiff

                              VERSUS

SAMUEL J. STAGG, III, M.D.; husband of; JULIE M. STAGG; JAMES G.
FISTER, husband of; LINDA F. FISTER; BAYOU AREA CHILDREN’S
FOUNDATION, INC.
                              Counter Defendants - Appellants
-----------------------------------------------------------------

                    ENERGY DEVELOPMENT CORPORATION
                              Plaintiff-Appellee

                              VERSUS

       MICHAEL X. ST. MARTIN; VIRGINIA RAYNE ST. MARTIN;
          QUALITY ENVIRONMENTAL PROCESSES, INC.
                              Defendant-Appellants


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                            99-CV-1793

                        February 20, 2002


Before GARWOOD, JOLLY, and DAVIS, Circuit Judges

PER CURIAM:*


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
     We AFFIRM the judgment of the district court essentially on

the basis of its careful Memorandum Opinion dated December 12,

2000. The res judicata defense asserted by appellant for the first

time on appeal was not timely raised in the district court and

therefore is waived.

     All outstanding motions in this case are DENIED.

     AFFIRMED.




the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2